PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On January 19, 2001, AdvizeX was awarded the contract for certain equipment and software.
2. On May 13, 2001, apurchase order was issued by the respondent.
3. A hold was placed on the activity under this contract on June 8, 2001. Prior to this date, claimant had shipped certain equipment which was placed at Big Chimney in Kanawha County for storage pursuant to this agreement.
4. On August 31, 2002, an agreement was reached providing for a 10% payment to claimant for work performed under the now cancelled contract.
5. Respondent agrees that the amount of $56,420.00 in damages as put forth by the claimant is fair and reasonable.
6. AdvizeX, in consideration of this stipulation and not having to bring forth witnesses and expend attorney fees at the scheduled hearing in this matter, agrees to the reduced payment of $46,420.00.
The Court has reviewed the facts of the claim and finds that respondent was responsible for the claimant’s loss on the date of this incident; that the action of respondent was the proximate cause of the damages sustained to claimant; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for their sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $46,420.00.
Award of $46,420.00.